DETAILED ACTION
1.	The following communication is in response to applicant's amendment received on 21-October-2021.  Claims 1-17 are pending in the application.  The IDSs received on 19-July-2021 and 14-September-2021 have been considered.  Further, the specific arguments as presented in applicant’s present response, on pages 6-16, are considered persuasive, and therefore the previously applied rejections have been withdrawn, including the double patenting rejection.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2020/0019301  -  which provides a vehicle seat having a seat operating device, wherein the seat operating device has a touch screen for displaying control panels for setting a value of an operating parameter assigned to the respective control panel and for detecting user input.  A user can toggle between the individual control panels via at least one first user input, wherein each of the control panels are arranged in a fixed order and displayed by the touch screen, wherein the value of the operating parameter can be changed by at least a second user input in the control panel.

DE 102016011307  -  which discloses a touchscreen that is used to operate the seat-side actuators, on which a corresponding, intuitively understandable operating display is displayed, which enables the operation of the individual different actuators.  The touchscreen is installed in the door inner lining of the respective door, and located on the side where the mechanical 

2.2	Claims 1-17 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claim 1 for an operating device for setting seat parameters of a seat, specifically including: 
(Claim 1)  “a multifunction operating element mechanically connected to the seat, the multifunction operating element having a touch screen arranged on a first surface of the multifunction operating element, 
wherein the touch screen enables a selection of an operating level, 
wherein the multifunction operating element is moveable in at least five switching directions, and 
wherein each switching direction of the at least five switching directions is assignable to a particular function associated with the selected operating level and changing a seat parameter.”

2.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-17 are deemed allowable as depending either directly or indirectly from allowed independent claim 1. 

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of document A on the attached PTO-892 Notice of References Cited:
	Document A defines the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661